Citation Nr: 0534529	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  04-29 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from May 
1982 to January 1983.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2003 rating 
decision of the Newark, New Jersey Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In September 2005 
the veteran testified at a Travel Board hearing before the 
undersigned.  A transcript of the hearing is of record.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

The veteran was discharged from service after having a 
borderline personality disorder diagnosed.  Service medical 
records show that she was suffering from symptoms of 
depression.  At her September 2005 Board hearing, the veteran 
testified that around August 1983, she suffered another 
episode of depression and was briefly hospitalized at Taunton 
State Hospital in Massachusetts.  She was then brought home 
to New Jersey where she was hospitalized for two to three 
weeks at Holy Name Hospital in Teaneck.  After this 
hospitalization, she lived with her parents in Teaneck, 
regularly took medication, and regularly saw a therapist 
until around 1986, when she moved out on her own.  Later, in 
August 2002, she was once again hospitalized, for bipolar 
disorder.  Since that time she has been receiving outpatient 
treatment, including medication, at the Carrier Clinic in New 
Brunswick, New Jersey.  

As the veteran has a current diagnosis of bipolar disorder 
and gives a history post service treatment for depression and 
bipolar disorder that began within a year of separation, 
further development is necessary to complete the record to 
allow for an informed determination as to whether there is a 
nexus between the veteran's current psychiatric disability 
and her psychiatric problems in service. 
Accordingly, the case is remanded for the following:

1.  The RO should ask the veteran to 
identify all sources of inpatient and 
outpatient treatment or evaluation she 
received for psychiatric disability from 
the time of her separation from service 
until the present, along with the 
approximate dates of such 
treatment/evaluation.  The RO should 
secure the complete clinical records 
(those not previously secured/sought) 
from all sources identified.  In 
particular, the RO should attempt to 
obtain hospitalization records from 
Taunton State Hospital and Holy Name 
Hospital in approximately August 1983.   

2.  The RO should then arrange for the 
veteran to be examined by a psychiatrist 
to determine the nature and likely 
etiology of her psychiatric disability.  
The veteran's claims file must be 
reviewed by the examiner in conjunction 
with the examination.  If an acquired 
psychiatric disability (vs. a personality 
disorder) is diagnosed, the examiner 
should specifically opine whether it is 
at least as likely as not that the 
veteran's current psychiatric disability 
had its onset in, or is otherwise related 
to, her military service and/or the 
complaints and symptoms noted therein.  
The examiner must explain the rationale 
for the opinion given.    

3. The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and her representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until she is notified.
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner. 



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

